Per Curiam.
This case is substantially the same as that of Hernlund v. The Town and Country Motors, Inc., which immediately precedes this, except that judgment had been entered upon the stipulation. We do not think this prevented the court from granting relief against the wrongful and unauthorized acts of plaintiff’s attorney, but the relief should have been conditioned upon plaintiff restoring to defendant the sum paid in reliance upon the release and stipulation.
The additional proposition is made by defendant that it was incumbent on plaintiff to show the settlement to have been improvident before it could be set aside, and that this was not done. Plaintiff never having authorized the settlement of the cause of action, he and not the court had the right to determine whether the settlement attempted by the attorney was or’ was not provident.
The order is reversed with direction to the court below to enter an order in harmony herewith. ,•